Exhibit 10.25 ISAAK, COLEMAN, AND PORTER RANCHESPURCHASE AND SALE AGREEMENTANDJOINT ESCROW INSTRUCTIONS This Purchase and Sale Agreement and Joint Escrow Instructions (the “Agreement”) dated December 9, 2015 (the “Reference Date”), to be effective on the date when all parties have executed it, which date shall be noted on the signature page hereto (the “Effective Date”), is made and entered into by and between CACTUS CORNER, LLC, a California limited liability company (“Seller”), and WATERMAN (CA) LLC, a Delaware limited liability company (“Waterman”) and STONEMAN (CA) LLC, a Delaware limited liability company (“Stoneman”), or their Authorized Assignees as herein provided (collectively, “Buyer”). For convenience, Buyer and Seller are sometimes referred to herein collectively as the “Parties” and individually as a “Party.”This Agreement is made with respect to the following facts and circumstances which the Parties affirm as true and accurate: A.Seller is the owner of certain real property consisting of approximately 1,039.58 assessed acres of land, designated as Assessor’s Parcel Numbers 013-060-009 and 013-060-010, all in the County of Tulare, State of California and Assessor’s Parcel Number 373-300-01 in the County of Fresno, State of California (collectively, the “Tulare Land”), and Assessor’s Parcel Numbers 185-071-16, 185-071-21, 185-071-22, and 185-071-56, all in the County of Fresno, State of California (collectively, the “Fresno Land”), as more particularly described on ExhibitA attached hereto.
